                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE AFFIDAVIT OF
              18                      Plaintiffs,                             NHIA THAI VANG DATED JULY 6, 2021
                                                                              (CM/ECF NO. 26)
              19           vs.
                                                                              Complaint Filed: June 4, 2021
                       County of Siskiyou; Jeremiah LaRue and                 First Amended Complaint Filed: July 15, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s
              21       Department and in their individual capacities;         Date: August 6, 2021
                       and Brandon Criss, Ed Valenzuela, Michael              Time: 10:00 AM
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,           [FEES EXEMPT PURSUANT TO
              24       in his official capacity as County Counsel for         GOVERNMENT CODE SECTION 6103]
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF NHIA THAI VANG DATED 7/6/21 (CM/ECF NO. 26)
                   1          Defendants hereby submit their objections to the supplemental affidavit filed by Nhia Thai

                   2   Vang in support of Plaintiffs’ original motion for TRO and preliminary injunction and the current

                   3   motion for preliminary injunction.

                   4    Material Objected To:                    Grounds for Objection:             Ruling on
                                                                                                    Objection:
                   5    Supplemental Affidavit of Nhia Thai      Hearsay. (FRE 801)                 Sustained: ________
                        Vang, July 6, 2021, ¶4
                   6                                             Inadmissible opinion. (FRE 701)    Overruled: ________
                        “In the June 11 affidavit, I explained
                   7    that my wife and I were told we could    Prejudicial, confusing and
                        not put in a well when we purchased      misleading (FRE 403)
                   8    our property in 2015 due to the high
                        salt content. I also explained that my   Contradictory to original
                   9    wife and I depend on our daughter and    declaration ¶8
                        son-in-law to bring us water in 55-
              10        gallon drums.”
                        ¶5                                       Irrelevant.                        Sustained: ________
              11
                        “My daughter and son-in-law both         Prejudicial, confusing and         Overruled: ________
              12        work full-time jobs so my wife and I     misleading (FRE 403)
                        are only able to get water from them
              13        when they have availability.”
                        ¶6                                       Irrelevant.                        Sustained: ________
              14
                        “My wife and I have chickens and         Prejudicial, confusing and         Overruled: ________
              15        ducks that we rely on for food. We       misleading (FRE 403)
                        also have two dogs. Before the water
              16        truck ban, we had over 100 chickens      Lacks foundation.
                        and ducks. Many of them have died
              17        due to lack of water. Now we only        Inadmissible opinion. (FRE 701)
                        have around six or seven chickens and
              18        thirty ducks.”
                        ¶7                                       Irrelevant.
              19                                                                                    Sustained: ________
                        “My wife and I have had to ask           Prejudicial, confusing and
              20        friends to borrow water when             misleading (FRE 403)               Overruled: ________
                        possible.”
              21        ¶8                                       Irrelevant.
                                                                                                    Sustained: ________
              22        “Attached as Exhibit A are true and      Prejudicial, confusing and
                        correct photos of my wife, Bao Lee,      misleading (FRE 403)               Overruled: ________
              23        and me with our chickens on our
                        property in Siskiyou County. The
              24        photos were taken on June 24, 2021.”
              25       Dated: July 29, 2021                                    SPINELLI, DONALD & NOTT
              26
                                                                            By: /s/ J. Scott Donald
              27
                                                                                   J. SCOTT DONALD
              28                                                                   Attorneys for Defendants
SPINELLI, DONALD                                                        2
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF NHIA THAI VANG DATED 7/6/21 (CM/ECF NO. 26)
